Appeal by the employer and carrier from an award of death benefits by the Workmen’s Compensation Board. The sole issue is whether decedent sustained an accident within the meaning of the Workmen’s Compensation Law. Decedent was employed as a highway maintenance man. He had returned to work, following a two-week vacation, on September 1, 1953. On September 4, 1953, he went to work at 7:30 a.m., and was engaged in cutting brush along the roadside. This involved swinging a “ brush hook ” weighing about five pounds by the use of both hands and arms. The weather was very hot and humid, with a temperature substantially above normal. At about 8:30 A.M., decedent told a fellow employee, “ I feel dizzy,” and fell to the ground. He died within four or five minutes. While there is some conflict of medical opinion the record contains medical evidence that decedent’s death was brought about by acute coronary insufficiency causally related to his work. The board has found that decedent died because of acute coronary insufficiency brought about by his employment. The record contains substantial evidence to sustain the findings. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.